Citation Nr: 1731480	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board in June 2015 remanded the appealed claims for additional development. They have returned to the Board for further review.  

The Veteran was afforded a Board hearing in March 2015, and a transcript of that hearing is of record.  The Veterans Law Judge who conducted that hearing is no longer with the Board.  The Veteran was advised by a May 2017 letter that he had 30 days in which to request a new hearing before at different Veterans Law Judge   at the Board who would be adjudicating his appeal.  38 U.S.C.A. § 7107(c) (West  2014); 38 C.F.R. § 20.707 (2016).  However, he did not reply to that letter.    

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Hypertension did not manifest in service or within one year thereafter, and the most probative evidence is against a finding that the Veteran's current hypertension is related to service.

CONCLUSION OF LAW

The requirements for establishing service connection for hypertension have not been met. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way. Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.      Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.         § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,    even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed hypertension during his active service which has persisted up to the present time.

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with hypertension.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether       this condition is related to service.

The Veteran's service enlistment examination in October 1977 included a blood pressure reading of 140/70.  A treatment record in January 1979 documents a blood pressure reading of 130/90 and complaints of dizziness and headache for one day.  However, this was noted to be a reaction to a flu shot.  There is no other elevated blood pressure reading within service treatment records.  The Veteran's service separation examination in June 1982 included a blood pressure reading of 114/74.  The Veteran then reported that he was in excellent health in a report of medical history.  He denied a history of dizziness or high or low blood pressure.  

At his March 2015 hearing, the Veteran testified to having five dizziness episodes over the course of service which were attributed to elevated blood pressure.  He also then testified to having received care including for hypertension while employed at Scott and White Hospital in Temple, Texas, where he was employed following his separation from service, and also to receiving care for hypertension at the Temple, Texas, VA Medical Center (VAMC) during the same period, when he was residing in Texas between 1982 and 1986 or 1987.  He added that he was not subsequently treated for hypertension until he received care in 2008.

The Board remanded the claim in part to obtain any available records from Scott and White Hospital and from the Temple, Texas VAMC.  An August 2015 reply from Scott and White Hospital informed that treatment records were not retained   for more than 10 years, but that if the Veteran had been a former patient his name would still be in their system.  However, his name was not in their system.  A reply from the VAMC in Temple, Texas, informed that they had no record of the Veteran.  

In a December 2016 statement, the Veteran reported that he would request blood pressure readings from the personnel office at Scott and White Hospital where he had worked when living in Texas.  He suggested that perhaps medical records         of former employees would be kept in a separation location from those of other patients.  However, the Veteran did not subsequently provided any records from Scott and White Hospital or submit any subsequent statement concerning efforts to obtain them.  

Thus, there are no medical records supporting the Veteran's assertions of treatment for hypertension while in Texas between 1982 and 1986 or 1987.  Obtained post-service treatment records do not reflect a diagnosis of hypertension prior to 2008.  

The Veteran was afforded a VA examination in April 2016 addressing claimed hypertension.  The examiner noted that service treatment records only reflected a single elevated blood pressure reading in January 1979.  The examiner explained that this reading was borderline and during an acute illness, and did not meet the criteria for hypertension.  The examiner also considered the Veteran's self-report    of treatment for hypertension at Scott and White Hospital in Temple, Texas, "right after I got out the service."  However, the examiner observed that Scott and White Hospital had reported that there was no record of such treatment.  On these bases, the examiner concluded that it was not at least as likely as not that the Veteran's hypertension was incurred in or caused by service.  

The Board has considered the Veteran's assertions of treatment in service for  dizziness with attribution of this symptom to elevated blood pressure on five   occasions in service.  However, the service records only reflect a single such     instance, which the VA examiner in April 2016 concluded was isolated and attributable to acute illness, and hence did not support hypertension.  The           examiner observed that three readings of elevated blood pressure were required           to establish hypertension, and only one was present in service and that one episode    was attributed to a different cause than hypertension.  

The Veteran's contentions of treatment for hypertension or elevated blood pressure for years immediately following service are not supported by any records that could be obtained, and responses received from Scott and White Hospital and a VAMC, both in Temple, Texas, facilities where he reportedly received such care, replied that there were no such records.  Moreover, despite his contentions of several episodes of dizziness during service, he denied having dizziness or high blood pressure on the 1982 report of medical history.  Accordingly, the Board finds the Veteran's accounts of ongoing elevated blood pressure or hypertension in service   or in years proximate to service is not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which      the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet.App. 498, 511 (1995) (The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements). 

While the Veteran believes that his current hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability are also matters that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to        the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hypertension is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Accordingly, having carefully weighed available evidence, the Board concludes    that the evidence preponderates against hypertension having developed in service   or having been present in the year following discharge from service, and against hypertension otherwise being causally related to service. As the preponderance of the competent and probative evidence is against the claim, service connection for hypertension must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for hypertension is denied.


REMAND

In a December 2016 submitted statement, responsive to a VA skin examination conducted in April 2016, the Veteran reported that he does currently have a skin condition in his groin area, contrary to the finding of no current skin condition in that area by the VA examiner.  The Veteran added that the examiner did not examine his groin area.  

Review of the April 2016 VA skin examination informs that the Veteran's     complaint is at least somewhat consistent with the statements by the examiner.         The VA examiner in April 21016 informed that he did not visualize any rash in the groin area, but conceded that the Veteran had a lot of hair and hence it was difficult    to see.  The examiner further observed that the Veteran was using an antifungal cream and that "this likely has treated the condition and is not present on today's exam."   

The examiner was asked by the prior remand instructions to provide opinions addressing whether "any previously or currently diagnosed skin disorder was incurred in or due to his active duty service, to include his in-service right groin   boil and the treatment thereof."  The examiner did provide opinions addressing    each of these skin conditions specifically noted in the remand instructions, but based negative opinions on the absence of the skin condition on the date of examination.  However, as the presence of a disability at any time during the      claim period can support a claim of service connection, an additional opinion          is needed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).    

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from October 11, 2016 to the present.  If any requested records cannot be obtained, the Veteran should be notified. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for skin conditions.  After securing the necessary releases, request any relevant records identified that are not duplicates       of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran     should be notified.  

3.  Schedule the Veteran for a skin disease examination to determine whether the Veteran currently suffers from an active skin disease.  The claims file should be reviewed in conjunction with the examination. Following examination    of the Veteran and review of the claims file, the examiner should respond to the following: 

a. Provide the diagnosis for any disability skin disability found on examination.

b. For any skin disability found on examination and for the xerosis, tinea cruris, and "contact dermatitis or other eczema" noted in post service records, the examiner is asked to opine whether it is it at least as likely as not (50 percent or greater probability) that the skin disorders arose during active service, are a continuation or maturation of the groin boils noted during service, or are otherwise related to active service?  The examiner should explain why or why not.   

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for service connection for a skin disorder should      be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before       the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


